 


109 HR 3182 IH: National Water Supply Enhancement Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3182 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Pombo (for himself and Mrs. Tauscher) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the Water Desalination Act of 1996, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Water Supply Enhancement Act. 
2.PurposesThe purposes of this Act are— 
(1)to provide for the development of economically viable advanced water supply enhancement demonstration projects, including desalination, that would provide access to untapped water sources;  
(2)to facilitate the widespread commercialization of newly developed water supply for use in real-world applications; and  
(3)to facilitate collaboration among Federal agencies in the development of advanced water supply demonstration projects, including desalination. 
3.Reauthorization of Water Desalination Act of 1996Section 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note) is amended— 
(1)in subsection (a) in the first sentence by striking per year and all that follows through the end of the sentence and inserting for each of fiscal years 2005 through 2010.; and 
(2)in subsection (b) by striking $25,000,000 and all that follows and inserting $75,000,000 for fiscal years 2005 through 2010..  
4.Desalination and water supply enhancement demonstration program 
(a)Establishment of programThe Water Desalination Act of 1996 (42 U.S.C. 10301 note) is further amended by adding at the end the following: 
 
10.Desalination and water supply enhancement demonstration program 
(a)EstablishmentThe Secretary shall establish an advanced water supply enhancement program and, subject to the availability of appropriations, shall fund research, development, and demonstration projects for the development and commercialization of advanced water supply technologies and processes, including desalination. 
(b)Coordination with California Federal water research facility 
(1)In generalThe Secretary shall coordinate with a California Federal research facility with experience working with State and local water authorities to carry out water treatment and water quality technology development — 
(A)focusing on efficient desalination and technologies for selective extraction of contaminants; 
(B)using resident advanced supercomputer modeling to optimize technology design; and  
(C)emphasizing unique new technologies, membranes, and materials, excluding incremental development of conventional technologies. 
(2)State and local water needsThe Secretary and the California research facility shall work with local water agencies and city governments in carrying out the program under this section to find solutions for local water needs. . 
(b)ReportWithin one year after the date of the enactment of this Act, the Secretary of the Interior shall submit a report to the Congress that identifies Federal research facilities located around the United States that could serve as regional centers for water supply enhancement under the program established under section 10 of the Water Desalination Act of 1996, as amended by this section. 
(c)Study of concentrates produced in the production of coastal and brackish desalinated waters 
(1)StudyThe Secretary of the Interior shall conduct a study of the management and disposal of concentrates produced in the production of desalinated waters from coastal water and brackish water. The Secretary shall evaluate possible solutions to the management and disposal of concentrates. 
(2)ReportThe Secretary shall submit to the Congress a report on the findings, conclusions, and recommendations of the study under this subsection by not later than 180 days after the date of the enactment of this Act.  
 
